Citation Nr: 1204651	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-44 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to a service connected left eye disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans' Affairs (VA).  

The Board notes that the claims folder includes a July 2009 statement of the case for the matters of service connection for atherosclerosis and service connection for metabolic syndrome, and a separate July 2009 statement of the case for service connection for disability exhibited by high cholesterol and high triglycerides.  The Veteran did not submit a substantive appeal on these matters and they are not before the Board at this time.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service connected non-arteritic anterior ischemic optic neuropathy of the left eye with photophobia has either been the cause or aggravated his hypertension.  

The record shows that entitlement to service connection for hypertension has previously been denied by the Board in a July 2006 decision.  When a claim is disallowed by the Board, it may not be thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1105 (2011). 

The Board notes that the RO reopened the Veteran's claim and considered it on a de novo basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for bilateral macular degeneration.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156a (2002).  While the Board will not address the matter of whether or not new and material evidence has been submitted in this case until the actions requested below have been completed, it notes that simply presenting different theories of entitlement for the same disability for which service connection has previously been denied does not constitute new and material evidence.  Ashford v. Brown, 10 Vet. App. 120 (1997); Perry v. West 12 Vet. App. 365 (1999).  

Before a determination of whether or not new and material evidence has been submitted, it is a requirement that certain notifications be provided to the Veteran.  The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This information is to be provided to the Veteran prior to the initial adjudication of his claim.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. 

In this case, the Veteran was provided with a VCAA notification letter in August 2009 that contains all of the information required by Pelegrini and Dingess.  This was sent prior to the initial adjudication of his claim.  Unfortunately, this letter did not contain the information required by Kent.  Therefore, the VCAA requires that the Veteran be provided with additional notification.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that (1) notifies the veteran of the evidence and information necessary to reopen the claim; (2) notifies the veteran of the reasons for the July 2006 Board denial (it was determined that hypertension was not manifested in service or for many years thereafter and was not secondary to a service-connected disability); and (3) notifies the veteran of what specific evidence would be required to substantiate the element or elements needed to grant the veteran's service connection claim (i.e., competent evidence establishing that hypertension is related to or had its onset during his period of active duty, was manifested to compensable degree within the first post service year or is proximately due to or aggravated by a service-connected disability).  This notice is outlined by the Court in Kent, supra.  The notification letter should also advise the veteran of the evidence and information that is necessary to establish entitlement to his underlying service connection claim.  

2.  Following such development, the RO should review and readjudicate the new and material claim.  If any benefit sought on appeal remains denied, the RO shall issue the veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

